SUMMARY ORDER
In its June 21, 2010 order, the District Court (1) correctly dismissed defendants’ counter claims on the grounds that defendants failed to plead sufficient facts to plausibly establish claims for, inter alia, breach of a fiduciary duty by plaintiff-counter defendant Merrill Lynch Capital Services, Inc., or counter defendants Mer*142rill, Lynch, Pierce, Fenner & Smith, Merrill Lynch Credit Products, LLC, and Merrill Lynch & Co.; and (2) correctly awarded summary judgment against defendant UISA Finance with respect to liability because defendants had failed to establish a genuine issue of material fact with regard to any of their contract defenses. For the reasons stated in its thorough and thoughtful opinion of April 10, 2012, the District Court also correctly held that (1) Itamarati’s guaranty of UISA Finance’s obligations to plaintiff is enforceable, and (2) defendants are liable to plaintiff in the amount of $146,138,856 plus interest and expenses.